Citation Nr: 1547190	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  09-11 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include as secondary to chronic lumbar myositis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from January 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 1984 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

This case was last before the Board in August 2014, when it was remanded for additional development to include obtaining VA treatment records, a VA addendum opinion, and translations of documents.  The VA treatment records from October 2012 to September 2014 were associated with the claims file, as well as translation of the documents identified in the previous remand.  A VA addendum opinion was obtained in November 2014.  The case was readjudicated in an April 2015 supplemental statement of the case.  The case has been returned to the Board for further appellate review at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, all of the development previously indicated in August 2014 remand was completed.  However, the Board finds that the obtained VA addendum opinion requested is inadequate.  First, the examiner's negative opinion was based in part on the factual premise that the Veteran first sought psychiatric care in March 2007.  However, translated documents indicate that the Veteran was diagnosed with chronic PTSD and a major depressive disorder related to general medical conditions in September 2006.  Thus, it appears that the examiner misunderstood the facts of record.  Moreover, the examiner concluded that the Veteran's psychiatric condition resolved in 2010, based on the fact that the Veteran stopped receiving psychiatric treatment at that time.  However, the examiner diagnosed the Veteran with a "depressive disorder [not otherwise specified]" in her July 2012 examination of the Veteran, which contradicts her current finding that a psychiatric disorder resolved in 2010.  

In light of the above, the Board finds that a remand is necessary in order to afford the Veteran a new VA examination with an examiner other than the previous examiner in order to obtain an adequate and appropriate medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the San Juan and Cieba VA Medical Centers, or any other VA medical facility that may have treated the Veteran, since September 2014 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his psychiatric disorder, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA psychiatric disability examination with a psychiatrist other than the July 2012/November 2014 examiner to determine whether any current psychiatric disorder is related to military service or a service-connected disability.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary special studies or tests, to include any psychological testing and evaluation such as the Minnesota Multiphasic Personality Inventory and the Mississippi Scale for Combat-Related PTSD, should be accomplished, as appropriate.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found, including a depressive disorder.  

The examiner should specifically determine if the Veteran suffers from PTSD as required by 38 C.F.R. § 4.125.  If the Veteran is shown to have PTSD, the examiner should specifically indicate the stressor(s) from which that diagnosis stems.  If the Veteran does not meet the criteria for PTSD, the examiner should explicitly discuss which criteria for diagnosis are missing; the examiner should additionally discuss whether any other diagnoses of PTSD in the claims file were inappropriately or mis-diagnosed previously, and explain that conclusion.

The examiner must specifically discuss the September 2006 private examination which diagnosed the Veteran with PTSD and a major depressive disorder in any discussion regarding the propriety of the Veteran's current diagnoses.

Then, the examiner must opine whether any psychiatric disorder found, to include any PTSD or depressive disorder, more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service.

Next, the examiner must opine whether any psychiatric disorder found, to include any PTSD or depressive disorder, was more likely, less likely, or at least as likely as not caused by his service-connected chronic lumbar myositis. 

Finally, the examiner must also then opine whether any psychiatric disorder found, to include any PTSD or depressive disorder, is aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected chronic lumbar myositis. 

The examiner should also specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service or since onset of symptomatology.  

The examiner should additionally address the July 2012 examination report, and that examiner's findings and conclusions therein, as well as her findings and conclusions reached in the November 2014 addendum opinion, mindful of the Board's critiques of those opinions.  

The examiner should additionally address any other pertinent evidence of record as appropriate.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a psychiatric disorder, to include as secondary to chronic lumbar myositis.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




